t c summary opinion united_states tax_court zoilo a urena petitioner v commissioner of internal revenue respondent docket no 18427-03s filed date zoilo a urena pro_se patricia riegger for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions by both parties the issues remaining for decision are whether petitioner’s filing_status for the taxable_year is married_filing_separately as determined in the notice_of_deficiency or single as claimed on petitioner’s form_1040 u s individual_income_tax_return and whether petitioner is entitled to an earned_income_tax_credit in the amount of dollar_figure for the taxable_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in brooklyn new york on the date the petition was filed in this case petitioner appeared in court with an interpreter because his understanding of the english language was limited background in petitioner married brenda rodriguez ms rodriguez in new york new york petitioner and ms rodriguez were divorced in petitioner had no children from this marriage petitioner’s daughter gabriella urena gabriella was born in maria hernandez ms hernandez petitioner’s friend 1among the concessions respondent conceded that petitioner was entitled to claim gabriella as a dependant for and that he was entitled to a child_tax_credit for in the amount of dollar_figure is the mother of gabriella gabriella turned years old during the year in issue there is no support arrangement between petitioner and ms hernandez as to their daughter during gabriella attended first grade at forest elementary_school in queens new york during petitioner earned_income as an independent taxi driver in the amount of dollar_figure petitioner reported this income on schedule c profit or loss from business_discussion a taxpayer generally bears the burden of proving the commissioner’s determinations in a notice_of_deficiency to be in error rule a in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted ’ 116_tc_438 quoting h conf rept pincite 1998_3_cb_747 filing_status the first issue for decision is whether petitioner’s filing_status for the taxable_year is married_filing_separately as determined in the notice_of_deficiency or single as claimed on petitioner’s form_1040 petitioner testified that he obtained a divorce from his first wife ms rodriguez in petitioner also testified that he never married ms hernandez gabriella’s mother and that he was single during the year in issue this court finds petitioner’s testimony on this issue to be credible there is nothing in the record to indicate that petitioner was married during the year in issue respondent claims that his determination in the notice_of_deficiency is based on petitioner’ sec_2001 tax_return however as discussed above such contention is unsupported by any evidence neither petitioner’ sec_2001 nor hi sec_2002 federal_income_tax return was offered into evidence to support respondent’s contention upon the basis of the record this court finds that petitioner’s credibility has not been impeached by any evidence offered by 2in the notice_of_deficiency respondent determined that petitioner’s filing_status was married_filing_separately and computed the deficiency accordingly respondent contends that petitioner did not dispute this adjustment in his petition to this court therefore respondent contends that such adjustment should be sustained although petitioner did not raise the issue in his petition to this court we interpret his testimony as to call such issue into question the court does not find that a consideration of petitioner’s filing_status as an issue in this case would result in prejudice to respondent respondent before trial was aware of petitioner’s contention as to his filing_status in the taxable_year accordingly the issue of petitioner’s filing_status during the year in issue will be considered respondent therefore this court finds that petitioner’s filing_status in was single as claimed by petitioner on form_1040 earned_income_tax_credit the final issue for decision is whether petitioner is entitled to an earned_income_tax_credit in the amount of dollar_figure for the taxable_year the relevant parts of sec_32 provide that an individual is eligible for the earned_income_tax_credit if the individual has a qualifying_child a qualifying_child is a son or daughter of the taxpayer who has not attained the age of at the end of the taxable_year and shares the same principal_place_of_abode in the united_states with the taxpayer for more than one-half of the taxable_year sec_32 respondent has conceded that gabriella is petitioner’s daughter and that she is under the age of therefore two of the three elements required have been satisfied if gabriella is to be considered a qualifying_child for earned_income_tax_credit purposes however respondent contends that petitioner has not shown that gabriella had the same principal_place_of_abode as he did for more than half of in order for him to claim an earned_income_tax_credit as a single_person with a qualifying_child petitioner testified that during the year in issue gabriella lived with him and his brother robert urena pincite bleeker street queens new york petitioner never signed a lease for his occupancy at this apartment petitioner also did not introduce any evidence such as utility bills for the above residence petitioner further explained that during ms hernandez lived pincite south fourth street brooklyn new york petitioner testified that ms hernandez would periodically visit him and gabriella at his residence on bleeker street however respondent called a paralegal specialist in the office_of_chief_counsel to testify this witness testified that on a prior occasion petitioner stated that he lived with ms hernandez gabriella and ms hernandez’s other child petitioner testified that he and gabriella moved to south fourth street apartment brooklyn new york later in the year of or early but that he did not notify gabriella’s school of this move because he wanted to keep her in the school to which she had grown accustomed petitioner testified that during he drove gabriella to school at about a m in the morning then worked as an independent taxi driver throughout the day gabriella attended an after-school program until p m when she was then picked up by petitioner petitioner then drove gabriella to her maternal grandmother’s house where gabriella stayed while petitioner went back to work at her grandmother’s house gabriella had dinner and was taken care of by her grandmother petitioner testified that late at night after work he picked up gabriella and she returned with him to his residence on bleeker street petitioner testified that he was the custodial_parent of gabriella however at trial petitioner attempted to introduce a form_8332 release of claim to exemption for child of divorced or separated parents which allegedly was completed by petitioner and ms hernandez in this form petitioner and ms hernandez acknowledged that she was the custodial_parent in but was releasing her dependency_exemption to petitioner the form_8332 was not attached to petitioner’s federal_income_tax return for and obviously was prepared in anticipation of trial upon the basis of the record and taking into account inconsistencies in petitioner’s testimony petitioner has not persuaded the court that gabriella lived with him at the same principal_place_of_abode for more than one-half of the taxable_year therefore we find that petitioner is not entitled to an earned_income_tax_credit for the tax_year respondent’s disallowance of an earned_income_tax_credit is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
